Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-19 of U.S. Application 17/032,413 filed on September 25, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 has been considered by the examiner.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13, and 15-18 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Borigo et al (USPGPub 20180217105).


    PNG
    media_image1.png
    490
    653
    media_image1.png
    Greyscale

Prior Art: Borigo

Regarding claim 1, Borigo discloses a system for non-destructive inspection (100) of a structure (50), comprising: at least one magnetostrictive strip (102) configured to be induced with a bias magnetic field (par 41 discloses bias magnetic field inducing 102) and wrapped at least partially around an outer surface of a structure (par 38 discloses wrapping the structure); a plurality of coil circuits (106) configured to be disposed adjacent to said at least one magnetostrictive strip (par 32 discloses on or near the material. Therefore adjacent to the strip), wherein said plurality of coil circuits are disposed on at least one flexible circuit board (FCB) having at least two layers of conductive signal traces (claim 12 discloses having two layers); a jacket assembly (616) having at least one inner jacket component (such as 616-1), at least one outer jacket component (such as 616-2), and at least one mid-layer component configured to be disposed adjacent to the plurality of coil circuits (par 73 discloses having multiple inner jacket components, therefore one of the multiple inner components is a middle layer); and a tensioner (600) configured to provide a mechanical pressure coupling between said at least one 

Regarding claim 2, Borigo discloses wherein each of said plurality of coil circuits is individually controllable by a number of channels to at least one of excite or detect guided waves in said structure using at least one of active phased-array focusing or synthetic phased-array focusing of the guided waves (claim 2 discloses active phased array focusing on guide waves). 

Regarding claim 3, Borigo discloses wherein at least one tension band configured to be disposed adjacent to at least one component of the jacket assembly and tensioned by the tensioner (using 604 as a tension band).

Regarding claim 4, Borigo discloses a layer of aluminum foil sized and configured to be located between the at least one magnetostrictive strip and the structure (par 85 lines 1-5 discloses having aluminum foil between the two structures). 

Regarding claim 5, Borigo discloses wherein said inner jacket component further comprises at least one opening configured to expose at least a portion of the magnetostrictive material through said at least one opening such that said portion may contact the structure (opening at latching 602 in 6A to contact the structure).
Regarding claim 6, Borigo discloses comprising a plurality of fasteners configured around the circumference of the jacket assembly that include a fastener head on the inner jacket side of said assembly that is recessed toward the mid-layer component such that said fastener heads do not inhibit the ability of the at least one magnetostrictive strip to contact the structure (as shown in fig 6A where 602 and fig 6A is a fastener). 

Regarding claim 7, Borigo discloses at least one fastener located an equal distance from each of the two ends of said jacket assembly and configured to affix together at least two of the inner jacket component, outer jacket component, mid-layer component, and tension band (as shown in fig 6A where 602 and fig 6A is a fastener). 

Regarding claim 8, Borigo discloses comprising at least one connector (750) configured to provide electrical connection between at least one of said coil circuits on the flexible printed circuit board and at least one of said channels in a pulse generator (132)or signal generator (par 77 discloses connectors to provide between pulse generators and sensors). 

Regarding claim 9, Borigo discloses comprising two flexible printed circuit boards, each having at least one connector on opposing ends of said jacket assembly (claim 11 discloses plurality of the FCB). 

Regarding claim 10, Borigo discloses two flexible printed circuit boards, each having at least one connector on opposing ends of said jacket assembly (par 73 lines 1-8 discloses stiffener material. Therefore has a stiffener material). 
Regarding claim 13, Borigo discloses wherein the at least one flexible printed circuit board is configured such that a respective end of at least two of said circuit boards wraps around the respective ends of at least one component layer of the jacket assembly (abstract and claim 16 d circuits wrap around jacket). 

Regarding claim 15, Borigo discloses wherein the at least one mid-layer component includes at least one of silicone rubber, neoprene, polyurethane, and EPDM (par 73 discloses being a silicon rubber). 

Regarding claim 16, Borigo discloses wherein the at least one inner jacket component and the at least one outer jacket component include a material that is more rigid than the mid-layer component (par 73 and claim 13 discloses having a member that is less rigid. Therefore is a material more rigid than the mid layer component). 

Regarding claim 17, Borigo discloses wherein the at least one inner jacket component and the at least one outer jacket component include stainless steel (par 73 discloses having stainless steel). 

Regarding claim 18, Borigo discloses wherein the at least one tension band is includes stainless steel (claim 15 discloses stainless steel). 
Allowable Subject Matter
Claims 11, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest a system for non-destructive inspection of a structure, comprising: wherein the at least one flexible printed circuit board is comprised of a plurality of sections, each containing at least one of said coil circuits, and wherein said circuit board is folded along at least one line between said sections such that the plurality of coil circuits are arranged along a common line in combination with the other limitations of the claim. 

Claim 12 is also objected to as it depends on objected claim 11. 

Reasons for Allowance

Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 19, the prior art of record taken alone or in combination fail to teach or suggest a system for non-destructive inspection of a structure, comprising: said at least one flexible printed circuit board is comprised of a plurality of sections, each containing at least one of said coil circuits; said flexible circuit board is folded along at least one line between said 

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rose et al (USPGPub 20120119732): discloses sensor array with ferromagnetic material. 

Owens et al (US Pat No. 10119942): discloses magnetostrictive sensor for ferromagnetic strip.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOMINIC E HAWKINS/            Primary Examiner, Art Unit 2868